 In the Matter of E. I. DU PONT DE NEMOURS AND COMPANYandLEADBURNERS LOCAL 677, UNITED ASSOCIATION OF JOURNEYMEN PLUMBERSAND STEAMFITTERS OF UNITED STATES AND CANADA, AFFILIATED WITHTHE A. F. OF L.Case No.3-R-1079.-DecidedMarch 11, 1946Mr. H. O. Blumenthal,ofWilmington, Del., andMr. W. O. Simon,of Buffalo, N. Y., for the Company.Messrs. Daniel B. Shortal, James Stillwell,andClarence Resen-berger,of Buffalo, N. Y.; andMr. John Began,ofWhite Plains,N. Y., for the A. F. of L.Mr. John F. Gunderman,of Buffalo, N. Y., andMr. Ward Jones,of Snyder, N. Y., for the Independent.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Lead Burners Local 677, United Asso-ciation of Journeymen Plumbers and Steamfitters of United Statesand Canada, affiliated with the A. F. of L., herein called theA. F. of L., alleging that a question affecting commerce had arisenconcerning the representation of employees of E. I du Pont deNemours and Company, Buffalo, New York, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Francis X. Helgeson, TrialExaminer. The hearing was held at Buffalo, New York, on November7, 8, and 19, 1945. The Company, the A. F. of L., and Buffalo du PontWorkers Independent Union, herein called the Independent, appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.I TextileWorkers Union of America, a labor organizationaffiliatedwith the Congressof Industrial Organizations,herein calledthe C.I.0, also servedwithnotice, didnot appearat thehearing66 N. L.R. B., No. 72.545686572--46-36 S46DECISIONSOF NATIONAL LABORRELATIONS BOARDAll parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYE. I du Pont de Nemours and Company, a Delaware corporation,is engaged in the manufacture of chemical products. Its plant atBuffalo, New York, is the only plant involved in this proceeding.During 1944, the Company used at its Buffalo plant raw materialsvalued in excess of $1,000,000, of which 75 percent represents ship-ments to the plant from points outside the State of New York. Dur-ing the same period, the Company manufactured at its Buffalo plantproducts exceeding $1,000,000 in value, of which approximately 75percent represents shipments to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLeadBurners Local677,UnitedAssociation of JourneymenPlumbers and Steamfittersof UnitedStates and Canada, is a labororganization affiliatedwith the AmericanFederation of Labor, ad-mitting to membership employees of the Company.Buffalo du PontWorkersIndependent Union is a labor organiza-tion affiliatedwiththe Confederated Unions of America, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to filing the petition for investigation and certification ofrepresentatives herein on August 27, 1945, the A. F. of L. submittedno request to the Company for recognition as bargaining representa-tive of employees of the Rayon Division.At the hearing, however,the Company took the position that it would not recognize theA. F. of L., absent certification by the Board.On October 11, 1944, the Company and the Independent enteredinto a contract covering production and maintenance employees of theRayon Division at the Buffalo plant.The contract provided that itbe in effect for 1 year, and thereafter for an additional period of Iyear, unless 30 days' notice were given in writing prior to the annualterminal date.Prior to the automatic renewal date, the A. F. of L.filed the petition in this proceeding.Neither the Company nor the E. I. DU PONT DE NEMOURSAND COMPANYS47Independent contends that the contract is a bar to this proceeding.Since the filing of the petition constitutes timely notice of the claimof the A. F. of L. to represent employees covered by the contract,we find that the contract constitutes no bar to a determination ofrepresentatives at this time.A statement of a Board agent, introduced into evidence at thehearing, indicates that the A. F. of L. represents a substantial num-ber of employees in the craft unit alleged to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT ; THE DETERMINATIONOF REPRESENTATIVESThe A. F. of L. contends that lead burners and lead burners' help-ers in the Rayon Division of the Company's plant at Buffalo, NewYork, constitute a separate appropriate bargaining unit. The Com-pany and the Independent contend that the proposed craft unit isnot appropriate, on the grounds (1) that all skilled and unskilledproduction and maintenance employees in the Rayon Division worktogether to the common end that production processes may be carriedon without interruption and are therefore bound by a common interestthat require their inclusion in a single unit for bargaining purposes;and (2) that the history of bargaining at the Buffalo plant over aperiod of years and bargaining on a similar basis at other plants ofthe Company demonstrate that the'broad unit is the only appropriateunit for the Company's employees in the Rayon Division and pre-clude separate bargaining on a craft basis at this time.At its Buffalo, New York, plant, the Company conducts within afenced enclosure three separate manufacturing operations, called theRayon Division, the Cellophane Division, and the Cel-O-Seal Divi-sion, respectively, each of which constitutes an integrated enterprise,independent of the other two and directly subject to the central au-thority of the Company at Wilmington, Delaware.As a matter ofoperating convenience, however, all the Company's properties in theBuffalo area are serviced by maintenance employees listed on theRayon Division pay roll, with headquarters in the Division, workingunder their respective craft foremen. This wider extension of theirworking activities has not substantially altered their status as em-2 The Field Examiner reported that in support of its claim to represent lead burnersat the Company's plant theA. F. of L. submitted12 applications for membership anddues books.The Independent relies on its contract covering employeesat the plantto show itsinterest among them.There are approximately 19 employees in the proposed craft unit. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the Rayon Division or their participation in benefits ac-cruing to employees in this division of the Buffalo plant. Employeesof the Rayon Division, including these maintenance employees, amongwhom are the lead burners covered by the petition, are immediatelyconcerned in this proceeding.Under the superintendent of the Company's Rayon Division areapproximately 1,000 production and maintenance employees.Underthe works manager is a maintenance supervisor in general chargeof the maintenance of the Buffalo plant properties, to whom reportsthe crafts' supervisor responsible for the work to be performed bypipe fitters, lead burners, carpenters, millwrights, machinists, welders,and other artisans and their helpers.Under the crafts' supervisorare the various subordinate craft foremen, among whom is the leadburners' foreman in charge of lead burners, who were 12 in number atthe time of the hearing.One lead burner is specifically assigned towork in a department where his continued service is needed.Otherlead burners separately receive from their foremen daily work as-signments to the machine shopor toany other section or departmentof the plant where lead work is required and where they may besubject to dual supervision.While the nature of their employmentbrings them into more or less close contact with other craftsmenworking under other craft foremen and with machine operators andother production employees working under department supervisorswithin the confines of the several divisions of the plant, the peculiarskills of lead burners distinguish them as craftsmen apart from othertrained workers.No other employees of the Company perform leadwork. Thus, despite the fact that lead burners share general plantconditions with other production and maintenance workers, due totheir common employment with the Company, we find that leadburners of the Rayon Division working in the Buffalo area performwork common to their craft, that they constitute a clearly identifiableand homogeneous group of employees, and that, absent other con-siderations, theymay properly constitute a separate bargaininggroup 3With respect to the bargaining history of the Rayon Division ofthe Buffalo plant, which the Company and the Independent urge asa bar to the proposed bargaining unit based along craft lines, therecord reveals the following :In 1937 employees of the Rayon Division organized the Inde-pendent, and a majority of these employees, among whom were leadburners, became members of the Independent.Between 1937 and1944, the Company and the Independent held informal bargainingconferences resulting in oral agreements and written memoranda,3Matter of National Lead Company,TitaniumDivision,63 N. L.R. B. 903. E. I. DU PONT DE NEMOURS AND COMPANY549raising wages and defining working policies affecting the conditionsof employment in the Rayon Division.In the fall of 1943, some lead burners in the Rayon Division,while retaining their membership in the Independent, signed appli-cations for craft membership in the American Federation of Labor.On February 25, 1944, Textile Workers Union of America, a labororganization affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., filed a petition for investigation and cer-tification of representatives of production and maintenance employeesin the Rayon Division. In March 1944 lead burners in the RayonDivision abandoned their memberships in the Independent, and beganto build up their craft group.On April 25, 1944, pursuant to anagreement among the Company, the Independent, and the C. I. 0., theRegional Director conducted a consent election among productionand maintenance employees in the Rayon Division to determinewhether they desired to be represented by the Independent, or by theC. I. 0., or by neither, for the purposes of collective bargaining'On May 10, 1944, while an investigation concerning the conduct ofthe election was pending, all lead burners in the Rayon Division, bydirect petition to their employer, sought a wage increase for them-selves as craftsmen, meeting with representatives of management forthis purpose. Their request was denied on the basis of governmentalregulations of wages.On June 10, 1944, the Regional Director, re-solving favorably certain issues respecting the validity of the election,formally announced that the Independent had won the election. OnJuly 15, 1944, United Association of Journeymen Plumbers andSteamfitters of United States and Canada granted the Company'slead burners a charter, and they constituted themselves a local craftunion, the petitioner herein.On October 11, 1944, the Independentand the Company entered into a contract, wherein the Companyrecognized the Independent as the exclusive bargaining representativeof all hourly paid employees in the Rayon Division, among whomare the lead burners. Since entering into the contract with the Inde-pendent, the Company has dealt exclusively with representatives ofthe Independent respecting conditions of employment in the RayonDivision.Numerous conferences between the parties and oral agree-ments subsequently amplified the original contract of October 1944,and the contract, as amended and interpreted, resulted in the im-provement of employment conditions in the Rayon Division, whichbenefited all employees, including the lead burners. The contractdid not require membership in the Independent as a condition ofemployment.The Company's lead burners maintained their craft4 Although representatives of the Independent knew thatlead burnershad withdrawnfrom the Independent,the affiliation of lead burners with the American Federation ofLabor was not knownto theCompany or to other employees of the Company. 550DECISIONSOF NATIONAL LABORRELATIONS BOARDunion and, so far as the record discloses, as a group and as individualstook no part in bringing about the results achieved by the Independ-ent.Since the Company refused to negotiate any grievances in theabsence of a representative of the Independent, and the Independentoffered its services in the settlement of grievances to non-members, arepresentative of the Independent functioned in occasional grievancenegotiations for lead burners and their helpers.]Since the hearing was held in the instant proceeding, the Boardhas found that lead burners in the Company's Grasselli, New Jersey,plant constitute an appropriate bargaining unit and has certified alabor organization affiliated with the petitioner herein as their exclu-sive bargaining representative.,So far as the record discloses, em-ployees of other plants of the Company are included in plant units forbargaining purposes.Employees at the two other manufacturingdivisions in the Buffalo area bargain informally with their employeron division bases.We believe that the type of bargaining amongemployees at other plants of an employer suggests the kind of unitwhich experience has shown convenient and successful for bargainingpurposes, but that the type of bargaining at other plants of theiremployer is not conclusive of the scope of the unit for employees ofthe Rayon Division at the Buffalo plant.We find that lead burners of the Company's Rayon Division atBuffalo, New York, may properly constitute either a separate bar-gaining unit or part of the larger production and maintenance groupat the Buffalo plant presently represented by the Independent.Wewill hold an election among the lead burners to determine whetherthey desire to be represented by the A. F. of L., or by the Inde-pendent, or by neither, and we shall make no determination of theunit issue until the results of the election shall have been disclosed.Certain unskilled laborers, rated as Class D helpers by the Com-pany, are regularly assigned to serve as helpers to lead burners and,by such custom acquiring some facility in the work, are commonlycalled lead burners' helpers.?The parties agree that, if lead burnersat the Rayon Division of the Buffalo plant constitute an appropriatebargaining unit apart from other employees of the Rayon Division,lead burners' helpers should be included in the same craft group.IThere aresome uncertainties with respect to the scope of the grievance machinery.The contract purports to extend the grievance machinery only to union members,although membership in the Independent is not a condition of employment.In viewof the exclusive recognition clause, the Company and the Independent have placed amore liberal interpretation upon the coverage of the contract than its several termsalone strictly require5Matter of E. I. du Pont(GrasselliDivision),65 N L. R B 390.The Supple-mental Decision and Certification of Representatives,issued on February 14, 1946,isunpublished7 Although upon occasion and in an emergency any laborer may be assigned toassist a lead burner, the term lead burners'helper is commonly restricted to designateonly a laborer customarily assigned to the work as a matter of routine. E. 1. DU PONT D +E NEMOURSAND COMPANYSS 1We shall include lead burners' helpers in the voting group. Theparties further agree that the lead burners' foreman and those inthe supervisory hierarchy above him should be excluded from thecraft unit.Since these employees as indicated have authority to hireand discharge, and are thus supervisory employees within our defini-tion of the term, we shall exclude them from the voting group of leadburners.8Those eligible to vote in the election will be all lead burners andlead burners' helpers in the Rayon Division of the Company's Buffaloplant, excluding the lead burners' foreman and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. I. du Pont deNemours and Company, Buffalo, New York, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Third Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among-lead burners and lead burners' helpers in thegroup described in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employees8The A F of L would include the categories of lead burners'apprentices and workleaderswithin its proposed craft unit.At the time of the hearing,the Companyemployed no one in either of these categoriesApprentices are usually included incraft units.The record does not fully describe"work leaders."If,as a result ofthis proceeding,a craft unit is found appropriate for lead burners and a labor organi-zation certified as bargaining representative of employees therein,and disagreementwith respect to the unit placement of lead burners'apprentices and work leaders whomay be hired arises, we will entertain a motion to clarify the scope of the unit forlead burners employed in the Rayon Division. SSZDECISIONS OW NATIONALLABOR RELATIONSBOARDwho havesincequitor been discharged for causeand havenot beenrehired or reinstatedprior to the date of the election,to determinewhether theydesire tobe represented by LeadBurnersLocal 677,United Association of Journeymen Plumbers and Steamfitters ofUnited States and Canada, affiliated with the A. F. of L., or by Buf-falodu Pont Workers Independent Union, for the purposes ofcollective bargaining,or by neither.